Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1, 3-14, 16-19, 37, and 38 are allowable. The restriction requirement between Groups 1, 2, and 3, as set forth in the Office action mailed on 6/13/19 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 18, 19, 37 and 38, directed to Group 2 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 39-53 and 54-48 directed to a closure assembly and a method of identification and grasping of a fastening member of a closure assembly, respectively are withdrawn from consideration because they do not require all the limitations of an allowable generic claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
s 39-58 directed to an invention non-elected without traverse.  Accordingly, claims 39-58 have been cancelled. 

EXAMINER’S AMENDMENT
4.	The application has been amended as follows: 
Cancel claims 39-58.


Allowable Subject Matter
5.	Claims 1, 3-14, 16-19, 37, and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Roessler et al. USPN 5288546.  Applicant’s arguments and amendments filed 3/26/21 are sufficient to overcome the previously cited prior art. Specifically, as argued by Applicant, the prior art fails to reasonably teach or suggest the extended fingerfilt is secured to the distal end of the fastening tape carrier and instead the user bond section 52 is part of the same tape substrate member 48 of Roessler. Applicant argues Roessler does not provide motivation to separate the layer to form two separate layers that are attached at the distal end of the carrier. Furthermore, the prior art does not teach the new limitation where the receiving region is in the form of a ledge and where a portion of the distal end of the fastening tape carrier is disposed on a portion of the outer face of the extension strip within the receiving region as claimed.  



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781